Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 1 of 13 PagelD 5

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

 

 

ANGEL RAMON MARTINEZ
)
)
Plaintiffs)

Vv Civil Action No

. ) .

LUNA TV CANAL 53 FA 20-IN - AQ OC 320 PILL

)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) LUNA TV CANAL 53
Avenida Las Carreras,
Esquina C/San Luis.
Santiago de los Caballeros
DOMINICAN REPUBLIC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

_ the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ANGEL RAMON MARTINEZ

P.O. BOX 830911
OCALA, FL 34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

   

ELIZABETH M. WARREN ais
CLERK OF COURT er Me |

Q

KA 0°
Sag ° 8
Date: 03/06/2020 UUW oun sie g

 
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 2 of 13 PagelD 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

_ PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

G I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
© I returned the summons unexecuted because 5 or
C) Other (specif):
My fees are $ for travel and $ for services, for a total of $ 0.00

] declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 3 of 13 PagelD 7

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

ANGEL RAMON MARTINEZ

 

Plaintiff(s)
v. Civil ActionNo. §!d0-Gu-+¢ $- 00.35 /2U

DAVID LANTIGUA

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) DAVID LANTIGUA
Avenida Las Carreras,
Esquina C/San Luis.
Santiago de los Caballeros
DOMINICAN REPUBLIC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ANGEL RAMON MARTINEZ

P.O. BOX 830911 ,
OCALA, FL 34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 
  
  

 

ELIZABETH M. WARREN
CLERK OF COURT eae,
“3 eo ., * TM x %0; “5
ee .
Date: 03/06/2020 LAL UAL nck aii ¢ ‘iS
Signature of Clerk or Dejiu tg ¢ ased}
® 6 x o *k
Ee F
%. a oe

4 o®

"ene EOS
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 4 of 13 PagelD 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CI served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title’

 

Server's address

Additional information regarding attempted service, etc:
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 5 of 13 PagelD 9

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

ANGEL RAMON MARTINEZ

 

Plaintiff(s)

v. Civil Action No.

5:20 -(N- 4 0 ZO PL

UNKNOWN TEAM MEMBERS OF ZOLFM

 

Defendant(s) —

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) UNKNOWN TEAM MEMBERS OF ZOLFM
Calle Alberto Larancuent Esq,
Santo Domingo 10121,
Dominican Republic

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ANGEL RAMON MARTINEZ

P.O. BOX 830911
OCALA, FL 34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

| Wid
ELIZABETH M. WARREN aoe oye Me, b,
CLERK OF COURT a es Me

   

 

Date: 03/06/2020 iA WAC oro! 7

Signature of Clerk or Dep pity ¢ pe

&.. | ) ie
“Merge 8°

 

 
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 6 of 13 PagelD 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

was received by me on (date)

[J I personally served the summons on the individual at (piace)

 

on (date) > Or

 

(7 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

_ designated by law to accept service of process on behalf of (name of organization)

 

on (date) 5; or

 

© I returned the summons unexecuted because ; or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 7 of 13 PagelD 11

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

 

 

ANGEL RAMON MARTINEZ
)
)
Plaintiff(s)
V. ) Civil ActionNo. S29 -CV -49~0¢c-30 PL
ZOL 106.5 FM )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ZOL 106.5 FM
Calle Alberto Larancuent,
Santo Domingo 10121,
Dominican Republic

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name’and address are: ANGEL RAMON MARTINEZ
P.O. BOX 830911
OCALA, FL 34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.
ELIZABETH M. WARREN

CLERK OF COURT

Date: 03/06/2020 { \ WU Ua

geet ®ng

eo WIS /y,
ee sy oly
x "0

 
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 8 of 13 PagelD 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, if any) .

was received by me on (date)

CI personally served the summons on the individual at (place)

 

on (date) > Or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CG I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

© I returned the summons unexecuted because. 3; or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ - 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and litle

 

Server's address

Additional information regarding attempted service, etc:
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 9 of 13 PagelD 13

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

 

 

ANGEL RAMON MARTINEZ
)
)
Plaintiff(s)
Vv. Civil Action No.
1 OL OVAL
ALTAGRACIA SALAZAR ) B&:.20-- of

)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ALTAGRACIA SALAZAR
Avenida Las Carreras,
Esquina C/San Luis.
Santiago de los Caballeros
DOMINICAN REPUBLIC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: ANGEL RAMON MARTINEZ .-
P.O. BOX 830911
OCALA, FL:34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

rl 7ARETH M. WARREN

CLERK OF COURT Mee ened
So oe s oe see

Date: —panere020 : | LI LWU Wong: : a at:

oe

   

5
e

oot

 

. wate

%e
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 10 of 13 PagelD 14

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

; PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) 3 or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3; or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00
I declare under penalty of perjury that this information is true. ‘

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 11 of 13 PagelD 15

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

 

 

ANGEL RAMON MARTINEZ
)
)
Plaintiff(s)
Vv. Civil Action No.
5 |
ROBERTO TINEO ) 5 20-W- 4A OU BO Pree
) ;
)
)
Defendant(s) )

‘SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ROBERTO TINEO
Avenida Las Carreras,
Esquina C/San Luis.
Santiago de los Caballeros
DOMINICAN REPUBLIC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ANGEL RAMON MARTINEZ

P.O. BOX 830911
OCALA, FL 34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ELIZABETH M. WARREN

CLERK OF COURT

Ae
Date: 03/06/2020 UUM UY nee

 
Case 5:20-cv-00099-JSM-PRL Document 2 Filed 03/06/20 Page 12 of 13 PagelD 16

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

(3 I personally served the summons on the individual at (place)

 

on (date) ; Or

 

C1 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© 1 served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3 or
© I returned the summons unexecuted because 3; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 5:20-cv-00099-JSM-PRL Document 2. Filed 03/06/20 Page 13 of 13 PagelD 17

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF FLORIDA

ANGEL RAMON MARTINEZ

 

Plaintiff(s)
Vv.

RADIO CADENA COMERCIAL MEDIA

Civil Action No. Slino-cdv-99 -OcC -39 FL

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) RADIO CADENA COMERCIAL MEDIA
Calle Alberto Larancuent,
Santo Domingo 10121,
Dominican Republic

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or. (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ANGEL RAMON MARTINEZ

P.O. BOX 830911
OCALA, FL 34483

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  
 
 
 

 

ELIZABETH M. WARREN 9 Utd;
CLERK OF COURT et. steele,
sg eke
ne
Date: 03/06/2020 ULLAL IND: v8
Signature of Clerk or De é
* |p :

e
My ®

Sy e a
ee
Pn,
